Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-31, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, of U.S. Patent No. 10,647,497. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent defines all of the current applications claim structure.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-31, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Branham (US Pub No 2016/0052692).
With respect to claim 16, Branham shows a thermal insulation article for (interpreted as functional claim language) placement in a shipping container to hold an item, comprising: a thermally insulating pad (see abstract “starch foam and bio-plastic”) that is recyclable or compostable and that is shaped to be positioned in a cavity of a rectangular prism shipping container to be adjacent to and cover one or more of a floor, four side walls and cover of the container while leaving an interior space to receive the item, wherein the thermally insulating pad includes a solid panel (this is the corn starch foam compressed into a thin flexible sheet (paragraph 23) laminated formed primarily of plant material (corn starch), the panel holding together without a liner as a single unit (thin flexible sheet paragraph 23), the panel providing a rectangular plate dimensioned to substantially span whichever of the floor, plurality of side walls or cover that the rectangular plate is adjacent, and a water-proof film sandwiching the panel (this is met by the biodegradable film laminated to the starch) , the water-proof film including a first sheet on a first side of the panel and a second sheet on a second side of the panel, and wherein the panel consists of a single layer of substantially homogenous composition between a first face in contact with the first sheet of the water-proof film and an opposite second face in contact with the second sheet of the water-proof film.  
With respect to claim 17, Branham shows wherein the solid compostable panel has a thickness between about 1/4 and 1 inch.   (from the drawings it can be as thin as an envelope and as thick as a cooler wall, which is in the claim range)
With respect to claim 18, Branham shows wherein the solid compostable panel has a density of about 0.6 to 3.5 g/cm3.  (This is interpreted as a claimed property see mpep copied below) 
2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


With respect to claim 19, Branham shows a surface of the solid compostable panel is basically flat (fig. 4b).
With respect to claim 20, Branham shows wherein the solid panel and water-proof film are compostable (both disclosed as biodegradable).
With respect to claim 21, Branham shows wherein the plant material of the solid panel is a starch (corn starch disclosed).  
With respect to claim 22, Branham shows wherein the starch comprises corn starch (corn starch) wheat starch or milled sorghum.  
	With respect to claim 23, Branham shows wherein the compostable water-proof film includes the first sheet and the second sheet heat sealed along opposing edges of the panel.  
	With respect to claim 24, Branham shows the water-proof film completely covers the panel on the interior surface of the pad (the starch is laminated). 
	With respect to claim 25, Branham shows  wherein the compostable water-proof film comprises a bioplastic film. (bio plastic disclosed multiple times in the specification)
	With respect to claim 26, Branham shows  wherein the compostable water-proof film comprises one or more polymers based on one or more of polylactic acid (PLA), poly(beta- amino) esters (PBAE), polyhydroxyalkanoate (PHA), polycapralactones 
	With respect to claim 27, Branham shows wherein edges of the interior surface of the pad are beveled (see fig. 4b).
	With respect to claim 28, Branham shows wherein panel is foldable at a right angle to provide a plurality of rectangular plates dimensioned to substantially span whichever of the floor, plurality of side walls or cover that the plurality of plates is adjacent.   (see fig. 3 b it show a corner before folding)
	With respect to claim 29, Branham shows wherein the panel includes a score (the center of the beveled V) extending partially but not entirely through the thickness of the panel such that the panel is foldable at a right angle at the score.  
	With respect to claim 30, Branham shows wherein the score is a compression score. (this is a product b process limitation, and separately  compression is used to make the panels)  
With respect to claim 31, Branham shows wherein the score extends across a width of the panel (fig. 3b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736